IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39345

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 640
                                                 )
       Plaintiff-Respondent,                     )      Filed: September 18, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
MICHAEL JAMES LEE,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of life, with twenty-five years
       determinate, for murder in the first degree; a consecutive, unified sentence of
       twenty years, with seven years determinate, for kidnapping in the second degree;
       and a concurrent, unified sentence of twenty years, with seven years determinate,
       for battery with the intent to commit a serious felony, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Michael James Lee pled guilty to murder in the first degree, Idaho Code §§ 18-4001,
18-4002, 18-4003(a); kidnapping in the second degree, Idaho Code §§ 18-4501, 18-4503; and
battery with the intent to commit a serious felony, Idaho Code §§ 18-903, 18-911. The district
court sentenced Lee to a unified term of life, with twenty-five years determinate, for murder in
the first degree; a unified term of twenty years, with seven years determinate, for kidnapping in
the second degree, to run consecutive to Lee’s sentence for murder; and a unified term of twenty
years, with seven years determinate, for battery with the intent to commit a serious felony, to run


                                                1
concurrently with Lee’s sentences for murder and kidnapping. The total combined sentences
resulted in a unified term of life, with thirty-two years determinate. Lee appeals, contending his
sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lee’s judgment of conviction and sentences are affirmed.




                                                   2